Title: From Alexander Hamilton to Major General Nathanael Greene, [31 May 1779]
From: Hamilton, Alexander
To: Greene, Nathanael


      
        Dr Sir,
        [Middlebrook, New Jersey, May 31, 1779]
      
      The General requests you will send some discreet person to Brunswick to ascertain the No of Boats in the River. A countryman that is judicious & trusty would give less suspicion than an officer. It should if possible be a person acquainted with the place. His inquiries will be the more easily accepted. The more hurry & dispatch the better.
      DS   Yr obt Serv
      AH   Aide De Camp
        Middlebrook Mar 31. 1779
      
    